101 F.3d 686
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Bart SCHWARTZ, Plaintiff-Appellant,v.UNITED STATES DEPARTMENT OF JUSTICE, Margaret M. Lacovara,U.S. Probation Officer, and United StatesDepartment of Probation Officer, andUnited States Department ofProbation,Defendant-Appellees.
No. 95-6423.
United States Court of Appeals, Second Circuit.
June 6, 1996.

APPEARING FOR APPELLANT:  Bart Schwartz, pro se, New York, N.Y.
APPEARING FOR APPELLEES:  Maya Wiley, Asst. U.S. Atty., New York, N.Y.
S.D.N.Y.
AFFIRMED.
Before NEWMAN, Chief Judge, and JACOBS, and CABRANES, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York and was argued by appellant pro se and by counsel for the appellees.


2
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby AFFIRMED.


3
Bart Schwartz appeals pro se from the judgment entered December 4, 1995, dismissing on motion for summary judgment his claims against the United States Department of Justice, the Probation Department (of the Southern District of New York), and a Probation Officer.  He contends that his constitutional and statutory rights were violated in connection with the preparation of the presentence report after his conviction for perjury.


4
All of his claims were fully considered and properly rejected in the comprehensive opinion of the District Court.  Since the Probation Office, as an arm of the District Court,  see United States v. Inserra, 34 F.3d 83, 88 (2d Cir.1994), is not covered by the Privacy Act, see 5 U.S.C. § 551(1)(B);   Standley v. Department of Justice, 835 F.2d 216, 218 (9th Cir.1987), we need not consider the merits of appellant's claim under the Act.